1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN ALLEN,                                    )   Case No.: 1:18-cv-01653-LJO-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                           MOTION FOR APPOINTMENT OF COUNSEL,
                                                     )   WITHOUT PREJUDICE
14                                                   )
     S. RIMBACH, et.al.,
                                                     )   [ECF No. 26]
15                                                   )
                   Defendants.                       )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed May
21   20, 2019.
22          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
23   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
24   plaintiff pursuant to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern
25   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court
26   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.
27   Without a reasonable method of securing and compensating counsel, the court will seek volunteer
28   counsel only in the most serious and exceptional cases.            In determining whether “exceptional
                                                         1
1    circumstances exist, the district court must evaluate both the likelihood of success on the merits [and]

2    the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues

3    involved.” Id. (internal quotation marks and citations omitted).

4             As with Plaintiff’s prior motion for appointment of counsel, he contends he is dyslexic, illiterate

5    and requires the assistance of another inmate to draft his documents. However, the Court does not find

6    the required exceptional circumstances. Even if it assumed that Plaintiff is not well versed in the law

7    and that he has made serious allegations which, if proved, would entitle him to relief, his case is not

8    exceptional. Circumstances common to most prisoners, such as lack of legal education and limited law

9    library access, do not alone establish exceptional circumstances that would warrant a request for

10   voluntary assistance of counsel. The legal issues present in this action are not complex. Further,

11   Defendant has not yet filed an answer, and at this early stage of the proceedings, the Court cannot find

12   that Plaintiff is likely to succeed on the merits. Further, there is no indication from the record that

13   Plaintiff has been unable to adequately articular claims and prosecute this action—whether alone or with

14   inmate assistance. Accordingly, Plaintiff’s second motion for the appointment of counsel is HEREBY

15   DENIED, without prejudice.

16
17   IT IS SO ORDERED.

18   Dated:     May 22, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          2
